UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1785



JEREDINE MADISON,

                                             Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-98-3147-9-18)


Submitted:   November 30, 2000          Decided:     December 28, 2000


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeredine Madison, Appellant Pro Se.    Carol S. Prescott, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Jeredine Madison seeks to appeal the district court’s order

accepting the magistrate judge’s report and recommendation and af-

firming the Commissioner’s denial of Madison’s claim for disability

insurance benefits and Supplemental Security income.     We dismiss

the appeal for lack of jurisdiction because Madison’s notice of

appeal was not timely filed.

        Where one of the parties is the United States, parties are

accorded sixty days after entry of the district court’s final judg-

ment or order to note an appeal, Fed. R. App. P. 4(a)(1), unless

the district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”    Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court’s order was originally entered on the docket on February 17,

2000.     Madison’s notice of appeal, filed on June 7, 2000, is

clearly outside the sixty-day window from this date.     Her notice

was also past the sixty-day window assuming that the district

court’s order became effective and final on April 3, 2000, the

extended date the district court afforded Madison for the filing of

objections.

     Because Madison failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss


                                  2
the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 3